Case 3:20-cv-08298-BRM-TJB Document 36 Filed 08/18/20 Page 1 of 33 PageID: 1671



 NOT FOR PUBLICATION


                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY


  NATIONAL ASSOCIATION OF THEATRE
  OWNERS; NATIONAL ASSOCIATION OF
  THEATRE OWNERS OF NEW JERSEY;
  AMERICAN MULTI-CINEMA, INC.;
  CINEMARK USA, INC.; REGAL
  CINEMAS, INC; BJK ENTERTAINMENT
  INC.; BOW TIE CINEMAS, LLC; and
                                                        Case No. 3:20-cv-8298 (BRM) (TJB)
  COMMUNITY THEATERS LLC,

                        Plaintiffs,

                        v.
                                                                     OPINION
  PHILIP D. MURPHY, in his official capacity
  as Governor of New Jersey; and JUDITH
  PERSICHILLI, in her official capacity as
  Acting Commissioner of Health of New
  Jersey,

                        Defendants.


 MARTINOTTI, DISTRICT JUDGE
        Before this Court is Plaintiffs National Association of Theatre Owners (“NATO”);

 National Association of Theatre Owners of New Jersey (“NATO NJ”) (collectively, the “NATO

 Plaintiffs”); American Multi-Cinema, Inc. (“AMC”); Cinemark USA, Inc. (“Cinemark”); Regal

 Cinemas, Inc. (“Regal”); BJK Entertainment Inc. (“BJK”); Bow Tie Cinemas, LLC (“Bowtie”);

 and Community Theaters LLC’s (“Community Theaters”) (collectively, the “Exhibitor Plaintiffs”)

 (with the NATO Plaintiffs, “Plaintiffs”) Motion for Preliminary Injunction (ECF No. 21), filed on

 July 14, 2020, seeking to enjoin Defendants Philip D. Murphy (“Governor Murphy”) and Judith

 Persichilli (“Commissioner Persichilli”) (collectively, “Defendants”) from “applying or enforcing
Case 3:20-cv-08298-BRM-TJB Document 36 Filed 08/18/20 Page 2 of 33 PageID: 1672



 any [e]xecutive [o]rders (including, without limitation, Executive Order No. 157), or other actions,

 against movie theatres, requiring their closure, or imposing different terms for opening to the

 public than those imposed upon religious or political indoor gatherings.” (ECF No. 21-1 at 1–2.)

 Defendants oppose Plaintiffs’ Motion. (ECF No. 26.) Pursuant to Federal Rule of Civil Procedure

 78(a), the Court heard oral argument on August 5, 2020. 1 (ECF No. 35.) Having reviewed the

 submissions filed in connection with the Motion and having heard the arguments of the parties, for

 the reasons set forth below and for good cause appearing, Plaintiffs’ Motion for Preliminary

 Injunction is DENIED.

 I.       BACKGROUND

          A.      COVID-19 and New Jersey’s Economic Shutdown

          This action arises out of the State of New Jersey’s—through Governor Murphy and

 Commissioner Persichilli—response to the COVID-19 pandemic. On March 4, 2020, Governor

 Murphy announced the state’s first presumptive-positive case of coronavirus. 2 Since then, the state

 has recorded 187,767 cases and 14,077 deaths. 3 Indeed, “[t]hese are the times that try men’s souls.”

 Thomas Paine, The American Crisis I (1776).

          On March 9, 2020, Governor Murphy declared a public health emergency and a state of

 emergency. 4 One week later, on March 16, 2020, Governor Murphy issued Executive Order 104



 1
  The Court delayed publication of this Opinion while the parties engaged in settlement discussions
 with the Honorable Tonianne J. Bongiovanni, U.S.M.J.
 2
   Attrino, Anthony G., N.J. coronavirus update: Fort Lee man, 32, is first to test positive for virus
 in state, N.J. Advance Media (Mar. 5, 2020), https://www.nj.com/coronavirus/2020/03/nj-
 coronavirus-update-fort-lee-man-32-is-first-to-test-positive-for-virus-in-state.html
 3
    State of New Jersey Department of Health, New Jersey COVID-19 Dashboard,
 https://nj.gov/health/cd/topics/covid2019_dashboard.shtml (last visited Aug. 18, 2020).
 4
     N.J. Exec. Order. 103 (Mar. 9, 2020).
                                                  2
Case 3:20-cv-08298-BRM-TJB Document 36 Filed 08/18/20 Page 3 of 33 PageID: 1673



 (“EO 104”), which mandated the closure of all recreational facilities, amusement centers, shopping

 malls, bars and restaurants (except for take-out and delivery services), and gyms and fitness

 centers. N.J. Exec. Order 104 (Mar. 16, 2020). Further, on March 21, 2020, Governor Murphy

 issued Executive Order 107 (“EO 107”), which superseded EO 104 and included two main

 components. First, the order required all New Jersey residents to remain home unless they were

 leaving for any of the enumerated reasons. N.J. Exec. Order 107 (Mar. 21, 2020). Second, EO 107

 mandated the closure of all retail businesses, save for certain “essential” retail stores including

 pharmacies, grocery stores, and medical supply stores. Id. Specifically excluded from the list of

 “essential” business were “recreational and entertainment businesses,” which included theaters

 and cinemas. See id. None of Governor Murphy’s executive orders mandated the closure of

 churches. 5,6 EO 107 also strictly limited the number of persons who could participate in a

 gathering—for any purpose—to ten people. Id.

        B.      New Jersey’s Economic Reopening

        On May 18, 2020, Governor Murphy announced “New Jersey’s Road Back Plan”—a plan

 designed to gradually reopen the state to prevent a resurgence of the virus. (ECF No. 21-3, Ex. C.)

 The plan describes a series of reopening “stages”—beginning with what Defendants deem to be

 low-risk activities and advancing toward what Defendants deem to be higher-risk activities. (See

 id.) Since then, New Jersey has moved through “Stage 1” to “Stage 2” of the reopening roadmap.

 In that time, through a series of executive orders, Governor Murphy has allowed the reopening of




 5
  The Court as well as the parties use the term “churches” to refer generally to all houses of
 worship.
 6
   Because Defendants never closed churches, Plaintiffs argument regarding Defendants’
 inconsistent positions over the closure of churches is of no moment. (See Unofficial Transcript of
 August 5, 2020 Oral Argument (“Tr.”) at 6:13–21.)
                                                 3
Case 3:20-cv-08298-BRM-TJB Document 36 Filed 08/18/20 Page 4 of 33 PageID: 1674



 outdoor premises including state parks, outdoor recreational and entertainment businesses, and

 outdoor service for bars and restaurants. See, e.g., N.J. Exec. Orders 142 (May 13, 2020), 150

 (June 3, 2020), and 153 (June 9, 2020).

        Furthermore, Governor Murphy has allowed the reopening of several indoor businesses.

 On June 3, 2020, Governor Murphy issued Executive Order 150 (“EO 150”) authorizing the

 opening of “brick-and-mortar premises of non-essential retail businesses,” subject to capacity and

 sanitization limits, effective June 15, 2020. N.J. Exec. Order 150 ¶ 8. Additionally, on June 13,

 2020 Governor Murphy issued Executive Order 154 (“EO 154”), which permitted personal care

 service facilities to open as of June 22, subject to health and safety standards issued by the New

 Jersey Department of Health. N.J. Exec. Order 154 (June 13, 2020). On June 26, 2020, Governor

 Murphy issued Executive Order 157 (“EO 157”), which allowed the reopening of indoor

 operations of certain recreational and entertainment businesses, restaurants, and bars—subject to

 even stricter capacity limitations and mask mandates than what was required for indoor retail

 businesses. N.J. Exec. Order 157 (June 26, 2020). 7 In so doing, Governor Murphy highlighted the

 differences between the COVID-19 transmission risk at indoor retail operations as compared to

 indoor entertainment venue operations, stating:

                [B]ecause indoor dining and indoor recreational and entertainment
                businesses also both entail a higher risk than indoor retail settings,
                as the former involves individuals congregating together in one
                location for a prolonged period of time, while in indoor retail
                settings, individuals neither congregate in large groups nor remain
                in close proximity for extended periods and so the risk of COVID-19
                spread is reduced, it is also appropriate to impose stricter capacity
                limits on indoor dining and indoor recreational and entertainment
                businesses than are currently imposed on indoor retail setting.


 7
    Despite initially allowing the re-opening of bars and indoor dining, Governor Murphy
 indefinitely paused the re-opening via Executive Order 158, citing a spike in COVID-19 cases in
 states that had previously re-opened such establishments. See N.J. Exec. Order 158 (June 29,
 2020).
                                                   4
Case 3:20-cv-08298-BRM-TJB Document 36 Filed 08/18/20 Page 5 of 33 PageID: 1675




 N.J. Exec. Order 157 (June 26, 2020).

        Governor Murphy affirmed the continued closure of certain indoor entertainment premises,

 including “performance-based locations such as movie theaters, performing arts centers, and other

 concert venues.” Id. at 4–5. Specifically, in his reasoning for the continued closure, Governor

 Murphy stated (1) “such businesses necessitate a large number of individuals congregating

 together concurrently in one indoor location for an unusually prolonged period of time, even more

 so than in other recreational and entertainment businesses”; and (2) “there are an especially high

 number of available outdoor and virtual options for members of the public to view and listen to

 movies and other performances.” Id.

        In addition to relaxing limits on business closures, Governor Murphy relaxed the limits on

 the number of people allowed to gather at both indoor and outdoor premises. For indoor spaces,

 Governor Murphy set a limit of 25 percent of a room’s total capacity or 100 persons (whichever is

 lower) and required all persons to be wearing masks. See N.J. Exec. Order 152 (June 9, 2020). For

 outdoor spaces, Governor Murphy set the limit at 500 people, with political protests and religious

 services being exempt from this restriction. See N.J. Exec. Order 161 (July 2, 2020). However,

 given the rising number of confirmed COVID-19 cases in New Jersey, on August 3, 2020,

 Governor Murphy issued Executive Order 173 (“EO 173”) which lowered the indoor gathering

 limit from 100 people to 25 people. See N.J. Exec. Order 173 (Aug. 3, 2020). Exempt from this

 limit are “religious services or celebrations, political activities, wedding ceremonies, funerals, and

 memorial services.” Id. at 5.




                                                   5
Case 3:20-cv-08298-BRM-TJB Document 36 Filed 08/18/20 Page 6 of 33 PageID: 1676



        C.      Parties

                1.        The NATO Plaintiffs

        NATO is a voluntary membership, non-profit organization of movie theater owners

 throughout the United States and abroad. (ECF No. 21-2 at 10.) It represents over 35,000 movie

 screens around the world, and its membership includes owners of movie theaters throughout New

 Jersey that are affected by Governor Murphy’s executive orders. (Id.)

        NATO NJ is also a voluntary membership, non-profit organization of movie theater

 owners, operators, executives, and managers throughout New Jersey. (Id.) NATO NJ’s purpose is

 to provide its members with advice and guidance and to promote the welfare of New Jersey’s

 movie theaters. (Id.)

                2.        The Exhibitor Plaintiffs

        The remaining Plaintiffs are a group of movie theater companies that show movies in New

 Jersey. (Id. at 11.) BJK, Bow Tie, and Community Theaters each own from one to five theaters in

 New Jersey, while AMC, Cinemark, and Regal are the three largest movie theater chains in the

 country and own many theaters throughout the State. (Id.) Each Exhibitor Plaintiff is a member of

 both NATO and NATO NJ. (Id.)

                3.        Defendants

        Philip D. Murphy is the Governor of New Jersey and Judith Persichilli is the New Jersey

 Acting Commissioner of Health. (Id.) Defendants issued the orders challenged herein. (Id.)

        D.      Movie Theaters’ Proposed Health and Safety Measures

        Prior to the filing of this suit, representatives of Plaintiffs met with representatives of the

 Governor’s Office to present comprehensive safety plans for the reopening of movie theaters in

 New Jersey. (ECF No. 21-2 at 17.) Plaintiffs contend these proposed protocols are “more



                                                     6
Case 3:20-cv-08298-BRM-TJB Document 36 Filed 08/18/20 Page 7 of 33 PageID: 1677



 health-protective” than the measures Defendants have required for “other indoor activities” that

 have been allowed to reopen. (Id.) Specifically, Plaintiffs’ comprehensive protocols address many

 aspects of theater operations, “including employees, patrons, ticket sales, concessions sales,

 seating, security, training, and other elements of health and safety.” (Id.)

                 1.      Employee Protocols

         Plaintiffs propose that masks and gloves be required for all employees. (Id. at 18.)

 Additionally, each employee will be required to sign a document each day certifying they do not

 have symptoms associated with COVID-19. (Id.) Employees will be required to maintain social

 distancing at all times, which will be aided by staggered employee break times. (Id.) Relevant

 areas and surfaces—including all public spaces, restrooms, and food preparation areas—will be

 cleaned, sanitized, and disinfected in accordance with state, municipal, and Centers for Disease

 Control and Prevention (“CDC”) guidelines throughout operating hours and after closing. (Id.)

                 2.      Patron Protocols

         Plaintiffs will require all patrons to wear masks. (Id. at 19.) Seating patterns will be

 established to achieve social distancing among the patrons. (Id.) Persons in line for ticketing,

 concessions, restrooms, entrances, and other lines will be required to maintain social distancing.

 (Id.) Plaintiffs will post signs to indicate these rules to patrons. (Id.)

                 3.      Ticket Sales Protocols

         Plaintiffs propose that ticket sales be limited to comply with any state rules limiting the

 indoor capacity of theaters and that theaters will implement electronic touchless ticket purchasing

 to the greatest extent possible. (Id. at 20.) Further, Plexiglas partitions will be installed at all

 customer service areas, and lines will be marked with measured six-foot increments to help patrons

 maintain social distancing. (Id.)



                                                     7
Case 3:20-cv-08298-BRM-TJB Document 36 Filed 08/18/20 Page 8 of 33 PageID: 1678



                4.      Concession Sales Protocols 8

        Patrons in concession sales lines will be required to maintain social distancing standards,

 and food service workers will be required to wear gloves. (Id.) Furthermore, Plaintiffs will employ

 “apps” to allow patrons to have concessions delivered to their seats. (Id.) Finally, Plexiglas

 partitions will be used at concessions areas. (Id.)

                5.      Seating Protocols

        Plaintiffs propose seating patterns that will maintain social distancing between households,

 which would require empty seats on either side of a household’s ticket purchase. (Id. at 20.)

 Further, ushers or managers will monitor guests to ensure patrons are maintaining social distancing

 guidelines. (Id.) Finally, all auditoriums will be cleaned between shows. (Id.)

                6.      Training Protocols

        Plaintiffs will require that all employees will be properly trained on the above safety and

 sanitation measures. (Id.) Additionally, signs and placards will be posted in appropriate areas

 reminding staff and patrons to adhere to the safety policies and informing patrons that they will be

 asked to leave the theater if they refuse to follow the protocols. (Id.)

                7.      Other Precautions

        Plaintiffs propose that show times be staggered to ensure that capacity is controlled and

 facilities are properly cleaned. (Id. at 21.) Further, hand sanitizer stations will be located

 throughout the facilities. (Id.) Additionally, HVAC system air exchangers will be implemented to

 maximize the replacement of indoor air with fresh air. (Id.)




 8
   In its Reply, Plaintiffs for the first time agree to not serve concessions until New Jersey reopens
 indoor dining. (ECF No. 29 at 17 n.12.)
                                                   8
Case 3:20-cv-08298-BRM-TJB Document 36 Filed 08/18/20 Page 9 of 33 PageID: 1679



        Despite these proposed protocols, Defendants have not allowed the reopening of movie

 theaters in New Jersey.

        E.      Procedural History

        Plaintiffs filed the Complaint on July 6, 2020, alleging violations of the Equal Protection

 Clause under the Fourteenth Amendment (Count One), violations of freedom of speech under the

 First Amendment (Count Two), violations of the Due Process Clause under the Fourteenth

 Amendment (Count Three), violations of the Takings Clause under the Fifth Amendment (Count

 Four), Article I, ¶ 1 of the New Jersey Constitution (Count Five), and Article I, ¶ 20 of the New

 Jersey Constitution (Count Six). (See ECF No. 1.) One week later, on July 13, 2020, Plaintiffs filed

 a proposed order to show cause seeking a temporary restraining order (“TRO”) and preliminary

 injunction to enjoin Defendants from “enforcing any Executive Orders, or other actions, against

 movie theaters, requiring their closure, or imposing different terms for opening to the public than

 those imposed upon religious or political indoor gatherings.” (ECF No. 19-1 at 1–2.) On July 14,

 2020, Plaintiffs filed a Motion for Preliminary Injunction. (ECF No. 21.) The same day, this Court

 denied Plaintiffs’ request for a TRO and proceeded by way of Order to Show Cause (ECF No. 22)

 requiring Defendants to show cause why Plaintiffs’ Motion for Preliminary Injunction (ECF

 No. 21) should not be granted. On July 24, 2020, Defendants filed an Opposition to Plaintiffs’

 Motion for Preliminary Injunction. (ECF No. 26.) On July 31, 2020, Plaintiffs filed a Reply to

 Defendants’ Opposition. (ECF No. 29.) On August 4, 2020, Defendants filed a Letter concerning

 the issuance of EO 173. (ECF No. 30.) Additionally, on August 4, 2020, Defendants filed a Notice

 of Supplemental Authority (ECF No. 32), and Plaintiffs filed a Letter in Reply to Defendants’

 Letter (ECF No. 33). On August 5, 2020, Plaintiffs filed a Letter objecting to Defendants’ Notice




                                                  9
Case 3:20-cv-08298-BRM-TJB Document 36 Filed 08/18/20 Page 10 of 33 PageID: 1680



 of Supplemental Authority. (ECF No. 34.) 9 Later on August 5, 2020, the Court conducted oral

 argument on the Motion. (ECF No. 35.)

 II.    LEGAL STANDARD

        Preliminary injunctions are “extraordinary remed[ies], which should be granted only in

 limited circumstances.” Ferring Pharms., Inc. v. Watson Pharms., Inc., 765 F.3d 205, 210 (3d Cir.

 2014) (quoting Novartis Consumer Health, Inc. v. Johnson & Johnson-Merck Consumer Pharms.

 Co., 290 F.3d 578, 586 (3d Cir. 2002)). To obtain preliminary relief, a movant must show:

                (1) a reasonable probability of eventual success in the litigation, and
                (2) that it will be irreparably injured . . . if relief is not
                granted . . . . [In addition,] the district court, in considering whether
                to grant a preliminary injunction, should take into account, when
                they are relevant, (3) the possibility of harm to other interested
                persons from the grant or denial of the injunction, and (4) the public
                interest.

 Reilly v. Cty. of Harrisburg, 858 F.3d 173, 176 (3d Cir. 2017) (citing Del. River Port Auth. v.

 Transamerican Trailer Transport, Inc., 501 F.2d 917, 919–20 (3d Cir. 1974) (citations omitted)).

        The first two factors are the “most critical.” Reilly, 858 F.3d at 179. The movant bears the

 burden of showing that these four factors weigh in favor of granting the injunction, and a failure

 to establish any one factor will render a preliminary injunction inappropriate. Ferring, 765 F.3d at

 210. See also Am. Tel. & Tel. Co. v. Winback Conserve Program, Inc., 42 F.3d 1421, 1427 (3d

 Cir. 1994) (holding that a party must produce sufficient evidence of all four factors prior to

 granting injunctive relief).




 9
   For the purposes of this Opinion, the Court considered Defendants’ Notice of Supplemental
 Authority (ECF No. 32) and Plaintiffs’ Letter in response (ECF No. 34). Additionally, the Court
 allowed oral argument on the positions raised in the letters.
                                                   10
Case 3:20-cv-08298-BRM-TJB Document 36 Filed 08/18/20 Page 11 of 33 PageID: 1681



 III.   DECISION

        A.      Reasonable Probability of Eventual Success in the Litigation

                1.      The Governor’s Executive Power

        While Plaintiffs do not dispute Governor Murphy’s general ability to enact executive

 orders, the Court for the purposes of this Opinion finds it appropriate to consider the extent of the

 Governor’s executive power. The challenged executive order relies on the Governor’s authority

 under “the Constitution and statutes of the State of New Jersey, particularly the provisions of

 N.J.S.A. 26:13-1 et seq., N.J.S.A. App. A: 9-33 et seq., N.J.S.A. 38A:3-6.1, and N.J.S.A. 38A:2-

 4.” N.J. Exec. Order 157 (June 26, 2020).

        “It is well established that the executive’s power to issue an emergency order must stem

 from an act of the Legislature or from executive authority under the Constitution.” Worthington v.

 Fauver, 440 A.2d 1128, 1140 (N.J. 1982) (citing Youngstown Sheet & Tube Co. v. Sawyer, 343

 U.S. 579, 585 (1952)). In New Jersey, “[t]he authority of the Governor derives from Article V of

 the [New Jersey] State Constitution[,]” Bullet Hole, Inc. v. Dunbar, 763 A.2d 295, 301 (N.J. Super.

 Ct. App. Div. 2000), which states that “[t]he executive power shall be vested in a Governor.” N.J.

 Const. art. V, § 1, P 1. Specifically, the Governor:

                shall take care that the laws be faithfully executed. To this end he
                shall have power, by appropriate action or proceeding in the courts
                brought in the name of the State, to enforce compliance with any
                constitutional or legislative mandate, or to restrain violation of any
                constitutional or legislative power or duty, by any officer,
                department or agency of the State; but this power shall not be
                construed to authorize any action or proceeding against the
                Legislature.

 N.J. Const. art. V, § 1, P 11.

        One method a governor may use to ensure the laws are “faithfully executed” is to issue an

 executive order. See Kenny v. Byrne, 365 A.2d 211, 215 (N.J. Super. Ct. App. Div. 1976).

                                                  11
Case 3:20-cv-08298-BRM-TJB Document 36 Filed 08/18/20 Page 12 of 33 PageID: 1682



 Executive orders are a “well-accepted tool of gubernatorial actions.” Perth Amboy Bd. of Educ. v.

 Christie, 997 A.2d 262, 267 (N.J. Super. Ct. App. Div. 2010).

                [T]he Governor[,] when he issues proclamations and exercises his
                ordinance power generally, [and] the administrative agencies[,]
                when they exercise rule-making power[,] may seem to be exercising
                legislative power, but such powers, at least in the case of the
                Governor and the courts, are inherent and essential to the
                performance of the primary functions for which their offices are
                created in the Constitution.

 Winberry v. Salisbury, 74 A.2d 406, 412 (N.J. 1950).

        In New Jersey, the legislature, in furtherance of the Executive’s constitutional obligation,

 empowered the Governor—via the Department of Health—to take certain actions when faced with

 a state-wide health emergency. For example, the Emergency Health Powers Act states:

                With respect to a declared state of public health emergency, the
                [Commissioner of Health] may take all reasonable and necessary
                measures to prevent the transmission of infectious disease or
                exposure to toxins or chemicals and apply proper controls and
                treatment for infectious disease or exposure to toxins or chemicals.

 N.J. Stat. Ann. § 26:13-12.

        Generally, when the Governor is “acting consistently with express or implied authority

 from the Legislature,” his action should be given “the widest latitude of judicial interpretation, and

 the burden of persuasion would rest heavily upon any who might attack it.” Bullet Hole, 763 A.2d

 at 301. However, an executive order may still be deemed unconstitutional if it “represent[s] a

 usurpation of legislative power by the executive branch” or runs afoul against the principles of the

 U.S. Constitution. See Worthington, 440 A.2d at 1140; see also Sussman v. Cowan, 376 F. Supp.

 1000, 1001–02 (D.N.J. 1974) (deeming unconstitutional an executive order that was an overbroad

 restriction on free speech).




                                                  12
Case 3:20-cv-08298-BRM-TJB Document 36 Filed 08/18/20 Page 13 of 33 PageID: 1683



        Here, Plaintiffs do not dispute the New Jersey legislature has bestowed upon Defendants

 the ability to take actions in the face of a health crisis. Plaintiffs do, however, contend the

 challenged executive orders are unconstitutional. (See generally ECF No. 22-1.) Indeed, while the

 Governor may have the authority to issue certain executive orders to combat a health crisis, those

 orders—because they are government regulations—must comport with constitutional principles

 such as free speech and equal protection. See, e.g., Hinton v. Devine, 633 F. Supp. 1023, 1039

 (E.D. Pa. 1986) (finding that, although an executive order comported with separation of powers,

 it was nevertheless an invalid restriction of First Amendment rights); City and Cty. of San

 Francisco v. Trump, 897 F.3d 1225, 1235 n.5 (9th Cir. 2018) (finding that, even if the Executive

 acted within the powers granted to him by Congress, the executive orders were invalid because

 they violated the Constitution).

        As a federal court, this Court has the power to review the constitutionality of executive

 orders. See U.S. v. Juarez-Escobar, 25 F. Supp. 3d 774, 782 (W.D. Pa. 2014) (citing Youngstown,

 343 U.S. 579; Chamber of Commerce of U.S. v. Reich, 74 F.3d 1322 (D.C. Cir. 1996)). Further, if

 an executive order has a specific statutory foundation, it is given the effect of a legislative statute

 for the purposes of constitutional review. See Farmer v. Philadelphia Elec. Co., 329 F.2d 3, 7 (3d

 Cir. 1964); City of Albuquerque v. U.S. Dept. of Interior, 379 F.3d 901, 913 (10th Cir. 2004) (citing

 Farkas v. Texas Instrument, Inc., 375 F.2d 629, 632 & n.1 (5th Cir. 1967). As Plaintiffs do not

 dispute the specific statutory foundation Defendants have to implement their executive orders, and

 because Plaintiffs only dispute the constitutionality of Defendants’ executive orders as they pertain

 to the First Amendment and the Equal Protection Clause, the Court will begin its analysis there.




                                                   13
Case 3:20-cv-08298-BRM-TJB Document 36 Filed 08/18/20 Page 14 of 33 PageID: 1684



                2.      First Amendment and New Jersey Constitution Article I, ¶ 6 Claims

        The First Amendment, “subject only to narrow and well-understood exceptions,” allows

 individuals to speak freely without government interference with the content of their messages.

 Turner Broad. Sys. v. FCC, 512 U.S. 622, 641 (1994). It is undisputed that movies and movie

 theaters are within the purview of the First Amendment and are therefore subject to its protections.

 See, e.g., Joseph Burstyn, Inc. v. Wilson, 343 U.S. 495, 501–02 (1952). In evaluating a First

 Amendment challenge to a government regulation, a court must first determine the appropriate

 level of scrutiny to apply. See, e.g., Nat’l Ass’n for the Advancement of Multijurisdiction Practice

 (NAAMJP) v. Castille, 799 F.3d 216, 220 (3d Cir. 2015). However, if the regulation acts as a prior

 restraint, the regulation is presumptively invalid, and the First Amendment inquiry ends. See

 Shuttlesworth v. Birmingham, 394 U.S. 147, 151 (1969). Therefore, as a threshold matter, the

 Court must first determine if EO 157 is a prior restraint on Plaintiffs’ free speech.

                        i.      The Executive Orders Do Not Constitute a Prior Restraint

        A regulation may be deemed presumptively invalid if it acts as a prior restraint—that is,

 when the expression of speech is subject to the prior approval of government officials. See

 Shuttlesworth, 394 U.S. at 151 (“An ordinance which makes the peaceful enjoyment of freedoms

 which the Constitution guarantees contingent upon the uncontrolled will of an official—as by

 requiring a permit or license which may be granted or withheld in the discretion of such official—

 is an unconstitutional censorship or prior restraint upon the enjoyment of those freedoms.”).

 However, not every government regulation that impacts future speech is a prior restraint. Indeed,

 the Supreme Court has held a regulation that results in action or punishment after the speech has

 been expressed is not a prior restraint and, therefore, the regulation is entitled to greater deference

 by the reviewing court. See Alexander v. U.S., 509 U.S. 544, 554 (1993) (“[W]e have interpreted



                                                   14
Case 3:20-cv-08298-BRM-TJB Document 36 Filed 08/18/20 Page 15 of 33 PageID: 1685



 the First Amendment as providing greater protection from prior restraints than from subsequent

 punishments.”).

        The Supreme Court in Arcara v. Cloud Books, Inc., 478 U.S. 697 (1986), held a regulation

 will only be considered a prior restraint—and therefore presumptively invalid—where (1) “it was

 conduct with a significant expressive element that drew the legal remedy in the first place”; or (2)

 where a regulation “based on a nonexpressive activity has the inevitable effect of singling out those

 engaged in expressive activity.” Arcara, 478 U.S. 706–07.

        Here, due to the COVID-19 pandemic, movie theaters in New Jersey have been closed

 since March 16, 2020. See N.J. Exec. Order 104 (Mar. 16, 2020). Plaintiffs contend EO 157, which

 reopened certain indoor recreation and entertainment centers but not movie theaters, “operates as

 a blanket prior restraint on the operation of movie theaters throughout the state of New Jersey.”

 (ECF No. 21-2 at 32.) Specifically, Plaintiffs argue that leaving the decision to keep movie theaters

 closed to “‘the uncontrolled will of an official’ is constitutionally indefensible.” (Id. at 33.) The

 Court disagrees; in applying the Supreme Court’s two-part analysis from Arcara, it is clear that

 neither scenario is applicable and that EO 157 is not a presumptively invalid prior restraint.

        First, as to whether “it was conduct with a significant expressive element that drew the

 legal remedy in the first place,” Arcara, 478 U.S. at 706, nothing in EO 157 or any of Governor

 Murphy’s other executive orders is directed at limiting the expressive activity of movie theaters

 (i.e., the showing of movies). Rather, the orders are aimed at curtailing the spread of COVID-19

 by keeping closed businesses that present a heightened risk of COVID-19 transmission. 10 In other

 words, the orders focus on the nonexpressive operations of the movie theater. Therefore, while the



 10 See N.J. Exec. Order 157 (keeping movie theaters and other “performance-based locations”
 closed “because those businesses necessitate a large number of individuals congregating together
 concurrently in one indoor location for an unusually prolonged period of time”).
                                                  15
Case 3:20-cv-08298-BRM-TJB Document 36 Filed 08/18/20 Page 16 of 33 PageID: 1686



 closure of physical movie theaters inherently limits speech, it is not the expressive conduct itself

 Defendants aimed to restrict when it executed the orders “in the first place.” Arcara, 478 U.S.

 at 706. Because of this, the first situation described in Arcara is inapplicable here. See CH Royal

 Oak, LLC v. Whitmer, No. 20-570, 2020 U.S. Dist. LEXIS 127296, at *11 (W.D. Mich. July 16,

 2020) (declining to find an order to close movie theaters to be a prior restraint because the order

 was aimed at stopping the congregation of large crowds rather than speech).

        Having determined that the orders are based on nonexpressive conduct, the Court looks to

 the second prong of Arcana, which requires the Court to determine whether the orders have “the

 inevitable effect of singling out those engaged in expressive activity.” Arcara, 478 U.S. at 707.

 The Court finds they do not. EO 157 is aimed at regulating the nonexpressive activity of the indoor

 operations “performance-based locations” and does not single out an expressive activity or have

 the effect of singling out expressive activity. Indeed, there are no references to the expressive

 content of movie theaters or any other “performance-based location” that was also closed by

 EO 157. Taken together, this demonstrates EO 157 does not act as a prior restraint and is therefore

 not presumptively invalid. See Whitmer, 2020 U.S. Dist. LEXIS 127296, at *13. Because the Court

 finds the executive orders do not constitute a prior restraint, it now must determine the appropriate

 level of scrutiny to apply.

                        ii.     The Appropriate Level of Scrutiny

        Government regulations that “suppress, disadvantage, or impose differential burdens upon

 speech because of its content” are deemed “content-based regulations” and are subject to strict

 scrutiny. Turner Broad. Sys., 512 U.S. at 641. For a content-based regulation to pass muster under

 strict scrutiny, the Government must demonstrate the restriction on speech is “narrowly tailored to

 serve a compelling state interest.” U.S. v. Marzzarella, 614 F.3d 85, 99 (3d Cir. 2010) (citing FEC



                                                  16
Case 3:20-cv-08298-BRM-TJB Document 36 Filed 08/18/20 Page 17 of 33 PageID: 1687



 v. Wis. Right to Life, Inc., 551 U.S. 449, 465 (2007)). Conversely, “regulations that are unrelated

 to the content of speech are subject to an intermediate level of scrutiny.” Turner Broad. Sys., 512

 U.S. at 642. In order to be valid, these “content-neutral regulations” must “advance important

 governmental interests unrelated to the suppression of free speech and [] not burden substantially

 more speech than necessary to further those interests.” Turner Broad. Sys. v. FCC, 520 U.S. 180,

 189 (1997).

           To determine whether a regulation is content-based or content-neutral, the Court must ask

 whether the regulation “distinguish[es] favored speech from disfavored speech on the basis of the

 ideas or views expressed.” Turner Broad. Sys., 512 U.S. at 643.

           Plaintiffs contend EO 157 is a content-based restriction because “stated on the face” of the

 order is “the astounding proposition that the government may favor certain speakers over others.”

 (ECF No. 29 at 14.) Defendants argue EO 157 is content-neutral because it does not target the

 expressive elements of theaters, “but instead imposes burdens on theaters and other industries in

 line with the risks they present.” (Id.)

           In looking at Defendants’ orders, nothing in EO 157 or any of Governor Murphy’s previous

 orders dictates the speech in which movie theaters can or cannot engage on the basis of content.

 That is, none of the orders allow for the dissemination of certain movies while disallowing other

 movies. Rather, EO 157 is a regulation that keeps closed the brick-and-mortar operations of movie

 theaters—and other performance-based venues—regardless of the content of the films the theaters

 wish to show. In that sense, the regulation is content-neutral. See Whitmer, 2020 U.S. Dist. LEXIS

 127296, at *13 (finding a “blanket order” that keeps movie theaters closed to be a content-neutral

 regulation). 11



 11
      Defendants’ counsel reiterated this point during oral argument:
                                                   17
Case 3:20-cv-08298-BRM-TJB Document 36 Filed 08/18/20 Page 18 of 33 PageID: 1688



        Nevertheless, Plaintiffs contend Defendants’ orders constitute a content-based restriction

 with the issuance of EO 173—which lowered the limit of indoor gatherings while exempting

 “religious services or celebrations, political activities, wedding ceremonies, funerals, and

 memorial services.” N.J. Exec. Order 173. Plaintiffs argue that, even if EO 157 is content-neutral

 on its face, EO 173 demonstrates Defendants’ orders are “employed as a pretext for censorship”

 and, therefore, are content-based. (ECF No. 29 at 21.) Specifically, Plaintiffs contend EO 173’s

 favoring of gatherings such as weddings and memorial services demonstrates that Defendants’

 discrimination against movie theaters is content-based. (See Tr. 41:11–15.)

        In cases where courts have found regulations to be content-based because of the pretext of

 censorship, the courts noted that while “there was no evidence that an illicit governmental motive

 was behind [the regulations], [they] were structured in a manner that raised suspicions that their

 objective was, in fact, the suppression of certain ideas.” Turner Broad. Sys., 512 U.S. at 660 (citing

 Arkansas Writers’ Project, Inc. v. Ragland, 481 U.S. 221, 228-29 (1987); Minneapolis Star &

 Tribune Co. v. Minn. Comm’r of Revenue, 460 U.S. 575, 585 (1983)).


                  MR. FEIGENBAUM: [T]he Court [in Whitmer] said
                  there   wasn’t    discrimination    based   on
                  expressive conduct because it was general
                  clos[ure] of movie theaters. Not because there
                  weren’t similar claims of a lack of content
                  neutrality.

                  THE COURT: Your argument is that this
                  executive order is content-neutral because
                  it’s not talking about what can be shown. It’s
                  saying basically nothing can be shown in this
                  brick and mortar structure?

                  MR. FEIGENBAUM: Exactly. That was the point
                  that was made in the Whitmer decision.

 (Tr. 51:9–19.)


                                                  18
Case 3:20-cv-08298-BRM-TJB Document 36 Filed 08/18/20 Page 19 of 33 PageID: 1689



        Defendants contend that nothing in EO 173 indicates the orders as a whole are aimed at the

 suppression of the showing of movies. Rather, EO 173 is consistent with the government’s position

 that the impetus for the closure of movie theaters is the conduct at the theaters, rather than the

 content that would be shown. At oral argument, Defendants highlighted this difference:

                MR. FEIGENBAUM: So even if the gathering’s
                rule makes sure that a funeral can happen,
                even if a house party can happen with the same
                number of people, which is distinction based
                on conduct, not based on speech or based on
                communicative message. Even if, as we are,
                allowing the funeral to proceed with more
                people than a general house party, that says
                nothing about whether or not a movie theater
                can be open.

 (Tr. 67:19–25.)

        The Court agrees. Plaintiffs have not established EO 173 is evidence of pretext for the

 censorship of movies, and as a result have not demonstrated EO 157, as it pertains to the showing

 of movies, “distinguish[es] favored speech from disfavored speech on the basis of the ideas or

 views expressed.” Turner Broad Sys., 512 U.S. at 643. Indeed, Defendants indicated several

 reasons why the conduct at weddings and memorial services presented less risk than other indoor

 gatherings, including: (1) the benefit provided to attendees, (2) the infrequency of these events

 compared to others, (3) the ease of engaging in contact tracing compared to other events, and

 (4) extensiveness of planning for these events. See N.J. Exec. Order 173 at 5. Therefore, Plaintiffs

 have not demonstrated that Defendants’ “objective was, in fact, the suppression of certain ideas.”

 Turner Broad. Sys., 512 U.S. at 660. As such, once again, Defendants have established the different

 treatment under EO 173 was not content-based, but rather based on conduct.

        Finally, a law can still be content-neutral even if it “singles out a certain medium” so long

 as the differential treatment is “‘justified by some special characteristic’ of the particular medium


                                                  19
Case 3:20-cv-08298-BRM-TJB Document 36 Filed 08/18/20 Page 20 of 33 PageID: 1690



 being regulated.” Turner Broad. Sys., 512 U.S. at 660-61. Defendants have detailed reasons—such

 as the difficulty of enforcing mask mandates and the risk of prolonged close contact indoors—for

 why movie theaters present special characteristics that justify their differing treatment from other

 locations. (See ECF No. 26 at 32.)

        Accordingly, for all the reasons stated above, the Court finds Defendants’ orders to be

 content-neutral. EO 157 will therefore be analyzed under intermediate scrutiny.

                        iii.    Intermediate Scrutiny Analysis

        “Having decided that the content-neutral analysis is appropriate, we must consider whether

 the [regulation] was [(1)] narrowly tailored [(2)] to serve a significant government interest, and

 [(3)] whether it left open ample alternative channels of communication.” Startzell v. City of Phila.,

 533 F.3d 183, 201 (3d Cir. 2008). Defendants bear the burden of demonstrating the

 constitutionality of its regulations. Id. Regarding the second requirement, Defendants have

 shown—and Plaintiffs concede—that EO 157 serves a significant, even compelling, governmental

 interest of protecting public health by preventing the spread of COVID-19. 12

        Turning to the narrowly-tailored requirement, a content-neutral regulation may satisfy this

 requirement “even though it is not the least restrictive or least intrusive means of serving the

 statutory goal.” Hill v. Colorado, 530 U.S. 703, 726 (2000). Therefore, this requirement is satisfied

 if the regulation “promotes a substantial government interest that would be achieved less


 12

                  THE COURT: But before I hear from [P]laintiff,
                  does counsel agree that the Government has a
                  compelling state interest to stop the spread
                  of a pandemic? Yes or no?

                  MR. CORN-REVERE: Yes.

 (Tr. 4:21-25):


                                                  20
Case 3:20-cv-08298-BRM-TJB Document 36 Filed 08/18/20 Page 21 of 33 PageID: 1691



 effectively absent the regulation.” Ward v. Rock Against Racism, 491 U.S. 781, 798–99 (1989).

 The Court finds Defendants have satisfied that requirement.

            In closing indoor movie theater operations, Defendants are promoting the significant

 governmental interest of protecting public health by keeping closed areas that present heightened

 risks for COVID-19 transmission. Indeed, this important interest—protecting the public from the

 outbreak of disease during a global pandemic—would certainly be achieved less effectively if large

 groups were permitted to “congregate together concurrently in one indoor location for an unusually

 prolonged period of time.” (ECF No. 21-3 at 111.) See Whitmer, 2020 U.S. Dist. LEXIS 127296,

 at *15. While the Court is cognizant of Plaintiffs’ argument that churches present this same risk,

 Defendants need not enact the least restrictive means of promoting its substantial governmental

 interest in protecting the public health against COVID-19. Defendants’ content-neutral regulation

 is permissible because it “promotes a substantial government interest that would be achieved less

 effectively” without it. 13

            In support of their argument, Defendants adequately present the particular risks associated

 with allowing movie theaters to open. First, the CDC indicates the risk of spread of COVID-19

 increases during prolonged person to person interactions. 14 This risk will further increase as the

 number of people at a gathering and the time spent together increase. 15 Additionally, Defendants

 addressed the risks uniquely associated with performance-based locations by noting these

 businesses “necessitate a large number of individuals congregating together concurrently in one



 13
   To the extent Plaintiffs argue they are being treated differently than churches, that argument is
 addressed infra in Section III(A)(3).
 14
   See N.J. Exec. Order 157 at 4 (citing the CDC’s suggestion that person-to-person contact creates
 “an unnecessary risk of transmission and must be prohibited”).
 15
      Id.
                                                    21
Case 3:20-cv-08298-BRM-TJB Document 36 Filed 08/18/20 Page 22 of 33 PageID: 1692



 indoor location for an unusually prolonged period of time.” N.J. Exec. Order 157. Furthermore,

 Defendants note that enforcing a mask mandate is particularly challenging in a dark movie theater,

 especially when patrons will need to remove their mask to consume concessions Plaintiffs intend

 to sell. (ECF No. 26 at 44.)

        Based on this reasoning, the Court finds Defendants’ measures—even if they are not the

 least restrictive means—to be narrowly tailored to the goal of preventing the spread of COVID-19.

 See Whitmer, 2020 U.S. Dist. LEXIS 127296, at *13 (finding an order closing the operation of

 indoor movie theaters to be narrowly tailored to the significant government interest in stopping the

 spread of COVID-19); see also Brown v. City of Pittsburgh, 586 F.3d 263, 277 (3d Cir. 2009)

 (“[A] content-neutral time, place, and manner regulation may be sufficiently tailored even if it is

 not ‘the least restrictive or least intrusive means’ of serving the government interests at stake.”).

 In so finding, the Court also notes that courts have found the narrowly-tailored requirement to be

 “necessarily wider than usual” in the context of a public health crisis. See Givens v. Newsom,

 No. 20-852, 2020 WL 2307224, at *6 (E.D. Cal. May 8, 2020).

        Therefore, the only remaining analytical prong is whether Defendants have left open ample

 alternative methods of communication. By closing only indoor movie theaters, Defendants are

 leaving open “ample alternative methods of communication” in the form of outdoor movie theaters

 and at-home streaming options. 16 See Whitmer, 2020 U.S. Dist. LEXIS 127296, at *15–16 (finding

 the closure of indoor movie theaters to still leave open ample alternative methods of

 communications despite plaintiffs being denied “its best or favored means of communication”).




 16
    See N.J. Exec. Order 157 at 5 (“[T]here are an especially high number of available outdoor and
 virtual options for members to the public to view and listen to movies and other performances,
 whether live or otherwise, that reduce the risk of indoor person-to-person contact and COVID-19
 transmission.”).
                                                  22
Case 3:20-cv-08298-BRM-TJB Document 36 Filed 08/18/20 Page 23 of 33 PageID: 1693



        Based on the above, Defendants have satisfied their burden in demonstrating EO 157 is a

 content-neutral regulation that passes muster under intermediate scrutiny. Accordingly, Plaintiffs

 have not established a reasonable probability of success on the merits for their First Amendment

 or New Jersey Constitution Article I, ¶ 6 claims.

                3.      Equal Protection and New Jersey Constitution Article I, ¶ 1 Claims

         In addition to its First Amendment claim, Plaintiffs assert an equal protection claim that

 alleges Defendants’ executive orders “fail to treat movie theatres like other ‘similarly

 circumstanced’ places of public assembly.” (ECF No. 21-2 at 25.) “The Equal Protection Clause

 directs that all persons similarly circumstanced shall be treated alike.” Plyler v. Doe, 457 U.S. 202,

 216 (1982). As with First Amendment claims, a court’s analysis of an Equal Protection Clause

 challenge to a regulation begins with an inquiry into the appropriate level of scrutiny.

                        i.      The Appropriate Level of Scrutiny

        A challenged government action under the Equal Protection Clause is subject to strict

 scrutiny if it interferes with a “fundamental right.” Brown v. Borough of Mahaffey, 35 F.3d 846,

 850 (3d Cir. 1994) (citing Kadrmas v. Dickinson Pub. Sch., 487 U.S. 450, 457–58 (1988)). To

 survive strict scrutiny, the government must show the challenged regulation is necessary to serve

 a compelling governmental interest. U.S. v. Playboy Entm’t Grp. Inc., 529 U.S. 803, 813 (2000).

 If, however, the challenged regulation does not discriminate against a suspect class or interfere

 with a fundamental right, a court applies a rational-basis review. See In re Asbestos Litig., 829

 F.2d 1233, 1238 (3d Cir. 1987) (“[A]s a general rule, classifications that neither regulate suspect

 classes nor burden fundamental rights must be sustained if they are rationally related to a legitimate

 governmental interest.”). Under rational basis, government regulations are “presumed to be valid




                                                  23
Case 3:20-cv-08298-BRM-TJB Document 36 Filed 08/18/20 Page 24 of 33 PageID: 1694



 and will be sustained if the classification drawn . . . is rationally related to a legitimate state

 interest.” City of Cleburne, Tex. v. Cleburne Living Ctr., 473 U.S. 432, 440 (1985).

        Plaintiffs contend this Court should apply strict scrutiny because Defendants have declined

 to allow the reopening of movie theaters while allowing the reopening of indoor religious

 services—thereby interfering with Plaintiffs’ fundamental First Amendment rights. (ECF No. 21-2

 at 25.) Specifically, they argue that because movie theaters and movies are “included within the

 free speech and free press guaranty of the First and Fourteenth Amendments,” their adverse

 treatment by Defendants is a violation of the Equal Protection Clause. (Id. at 26.) The Court

 disagrees.

        This Court has already found Plaintiffs are not likely to succeed on the merits of their First

 Amendment and Article I, ¶ 6 claims. See infra Section III(A)(2). Absent such a violation, there

 can be no violation of the Equal Protection Clause based on Plaintiffs’ allegations. See Taylor Inv.,

 Ltd. v. Upper Darby Twp., 983 F.2d 1285, 1294 (3d Cir. 1993) (citing Lyng v. Castillo, 477 U.S.

 635, 638–39) (finding that absent a violation of a “fundamental right, plaintiffs’ equal protection

 claim merits no heightened scrutiny”).

        Further, the cases on which Plaintiffs rely to support their argument that strict scrutiny

 should be applied are inapposite. In each of those cases, strict scrutiny was applied to regulations

 which directly targeted expressive conduct and thereby restricted the plaintiff’s rights under the

 First Amendment. 17 Here, EO 157 does not directly target the expressive conduct of movie




 17
    See, e.g., Minneapolis Star & Trib. Co. v. Minn. Comm’r of Revenue, 460 U.S. 575 (1983)
 (applying strict scrutiny to a regulation taxing ink); Police Dept. of City of Chi. v. Mosely, 408
 U.S. 92 (1972) (applying strict scrutiny to a ban on picketing); Niemotko v. Maryland, 340 U.S.
 268 (1951) (applying strict scrutiny to punishment on gathering for religious purposes in a public
 place without a permit).
                                                  24
Case 3:20-cv-08298-BRM-TJB Document 36 Filed 08/18/20 Page 25 of 33 PageID: 1695



 theaters, but instead targets the brick-and-mortar operations of indoor performance-based venues.

 Therefore, the First Amendment, and, by extension, the Equal Protection Clause, is not violated.

        Nevertheless, Plaintiffs still maintain strict scrutiny should apply because Defendants—

 through their orders—are favoring some speakers (churches) over other speakers (movie theaters).

 (ECF No. 21-2 at 27.) However, simply being treated differently does not necessitate the use of

 strict scrutiny. See Romer v. Evans, 517 U.S. 620, 631 (1996). As the Honorable Robert B. Kugler,

 U.S.D.J., explained, as long as there is no violation of a fundamental right or differences being

 drawn along suspect lines, the court applies rational-basis review even where it is “factually

 probably correct” that Plaintiffs are “being treated unequally and disproportionately.” Transcript

 of June 19, 2020 Oral Argument (“Atilis Tr.”), ECF No. 30 at 34:14-16, Atilis Gym Bellmawr, LLC

 v. Murphy (2020) (No. 20-6347).

        Ultimately, when government regulations of businesses do not implicate fundamental

 rights, the Court applies a rational-basis review. See L.A. v. Hoffman, 144 F. Supp. 3d 649, 675

 (D.N.J. 2015); see also Levin v. Commerce Energy, Inc., 560 U.S. 413, 426 (2010). Because this

 is a business regulation that ultimately does not infringe on fundamental rights, the Court will

 proceed under rational-basis review.

                        ii.     Rational-Basis Review

        In applying rational-basis review, “the Fourteenth Amendment’s promise that no person

 shall be denied the equal protection of the laws must coexist with the practical necessity that most

 legislation classifies for one purpose or another, with resulting disadvantage to various groups or

 persons.” Romer, 517 U.S. at 631 (citing Pers. Adm’r of Mass. v. Feeney, 442 U.S. 256, 271–72

 (1979); F.S. Royster Guano Co. v. Virginia, 253 U.S. 412, 415 (1920)). Government regulations

 are “presumed to be valid and will be sustained if the classification drawn . . . is rationally related



                                                   25
Case 3:20-cv-08298-BRM-TJB Document 36 Filed 08/18/20 Page 26 of 33 PageID: 1696



 to a legitimate state interest.” Cleburne, 473 U.S. at 440. Indeed, “the threshold for upholding

 distinctions in a statute under rational-basis review is extremely low.” U.S. v. Pollard, 326 F.3d

 397, 408 (3d Cir. 2003). It asks whether there is “a rational relationship between the disparity of

 treatment and some legitimate governmental purpose.” Cabrera v. AG U.S., 921 F.3d 401, 404 (3d

 Cir. 2019) (quoting Pollard, 326 F.3d at 407). This legitimate purpose “may be based on rational

 speculation unsupported by evidence or empirical data.” FCC v. Beach Communs., Inc., 508 U.S.

 307, 315 (1993). Rational-basis review “confers a presumption of validity on legislation” that must

 be rebutted by the challenger. Real Alts., Inc. v. Sec’y of HHS, 867 F.3d 338, 348 (3d Cir. 2017).

 To do so, a challenger “must negate every conceivable justification for the classification in order

 to prove that the classification is wholly irrational.” Brian B. v. Penn. Dep’t. of Educ., 230 F.3d

 582, 586 (3d Cir. 2000).

         Further, the Supreme Court has noted that rational-basis review in equal protection analysis

 “is not a license for courts to judge the wisdom, fairness, or logic of legislative choices.” See Heller

 v. Doe by Doe, 509 U.S. 312, 319 (1993) (citing FCC v. Beach Commc’ns, Inc., 508 U.S. 307, 313

 (1993)); see also, e.g., Dandridge v. Williams, 397 U.S. 471, 486 (1970). Nor does it authorize

 “the judiciary [to] sit as a superlegislature to judge the wisdom or desirability of legislative policy

 determinations made in areas that neither affect fundamental rights nor proceed along suspect

 lines.” New Orleans v. Dukes, 427 U.S. 297, 303 (1976). For these reasons, a classification neither

 involving fundamental rights nor proceeding along suspect lines is accorded a strong presumption

 of validity. Heller, 509 U.S. at 319.

         Plaintiffs contend EO 157 fails under a rational-basis review because Defendants based

 their decision on “the government’s stated preference for other speakers, not on discernable public

 health distinctions.” (ECF No. 21-2 at 31.) Specifically, Plaintiffs argue Defendants’ orders



                                                   26
Case 3:20-cv-08298-BRM-TJB Document 36 Filed 08/18/20 Page 27 of 33 PageID: 1697



 allowing the opening of places of worship, libraries, and shopping malls—while continuing the

 closure of movie theaters—“lacks a logical explanation.” (Id.)

        The Court begins by determining whether Defendants’ proposed interests for passing

 EO 157 are legitimate. Plaintiffs do not dispute that the protection of public health by attempting

 to stop the spread of COVID-19 is a compelling state interest. See infra Section III(A)(2)(iii) n.12.

 Therefore, the Court need only determine whether EO 157 is rationally related to the goal of

 stopping the spread of COVID-19.

        Plaintiffs argue the disparate treatment of movie theaters compared to shopping malls,

 libraries, and places of worship are not rationally related to the interest of public health. (ECF

 No. 21-2 at 31–32.) Specifically, Plaintiffs claim that movie theaters present a lower risk profile

 of spreading COVID-19 than places of worship do. (Id.)

        In response to Plaintiffs’ challenge, Defendants present several reasons for why their

 distinction between movie theaters and churches is rational. First, as stated above, the CDC

 indicates risk of spread of COVID-19 increases during prolonged person to person interactions,

 which increase as the number of people at a gathering spend more time together. Defendants

 addressed the risks uniquely associated with performance-based locations by noting these

 businesses “necessitate a large number of individuals congregating together concurrently in one

 indoor location for an unusually prolonged period of time.” N.J. Exec. Order 157 at 5. Defendants

 further highlight the differences between indoor movie theater operations and religious services

 by noting the mask mandate is more difficult to enforce in a dark theater than at a religious service.

 (ECF No. 26 at 44.) Additionally, Defendants point out the removal of a religious patron’s mask




                                                  27
Case 3:20-cv-08298-BRM-TJB Document 36 Filed 08/18/20 Page 28 of 33 PageID: 1698



 to engage in religious practice (to accept communion or sip wine) takes less time than for a movie

 theater patron to consume concessions Plaintiffs intend to sell. 18 (Id.)

           As to the distinction between movie theaters and other brick-and-mortar locations such as

 libraries and shopping malls, Defendants similarly argue the distinction is rationally related to the

 goal of stopping the spread of COVID-19. They contend the features of performance-based venues

 that present the highest risk of spreading COVID-19 are the amount of time individuals spend

 together in a single room and the difficulty in enforcing customer mask mandates. Defendants

 argue libraries and shopping malls do not present either of those risks. Indeed, Defendants’ orders

 require shopping malls to remove “all areas with communal seating,” and to close vending

 machines. New Jersey Office of Emergency Management Admin. Order 2020-16 ¶¶ 7, 9.

           However, Plaintiffs, through their expert, Dr. David F. Goldsmith, MSPH, Ph.D. (“Dr.

 Goldsmith”), insist there is no data indicating movie theaters present a higher risk of COVID-19

 transmission than those indoor premises currently allowed to be opened—i.e., churches, shopping

 malls, and libraries. (ECF No. 29 at 8.) In his report, Dr. Goldsmith concludes:

                  (1) movie theatres constitute a lower risk for transmission of
                  COVID-19 than places of worship; (2) Defendants have not
                  demonstrated that theaters represent a greater or even equal risk for
                  transmission of COVID-19 than places of worship or shopping
                  malls; (3) Plaintiffs have presented a comprehensive set of
                  guidelines that will be effective in preventing the transmission of
                  COVID-19 to both moviegoers as well as theater employees and
                  managers; and (4) when movie theatre audience members consume
                  food or drink in an auditorium during a movie, there is less risk of
                  transmission than in traditional indoor dining situations.

 (ECF No. 29 at 8–9; see generally ECF No. 29-1.)




 18
      See infra Section I(D)(8) n.8.
                                                   28
Case 3:20-cv-08298-BRM-TJB Document 36 Filed 08/18/20 Page 29 of 33 PageID: 1699



          First, the Court has no doubts as to the qualifications of Dr. Goldsmith or his ability to

 produce a thorough expert report. 19 However, this report is insufficient for Plaintiffs to overcome

 their burden to “negate every conceivable justification” for Defendants regulations. Brian B., 230

 F.3d at 586.

          Ultimately, this Court is compelled under rational-basis review to accept Defendants’

 classification of movie theaters even when there may be “an imperfect fit between means and

 ends.” Heller, 509 U.S. at 321. Further, Defendants do not need to provide any scientific reasoning

 to survive rational-basis review, as regulations do not fail under rational-basis review if they were

 “not made with mathematical nicety.” Dandridge, 397 U.S. at 485 (quoting Lindsley v. Natural

 Carbonic Gas Co., 220 U.S. 61, 78, (1911)). Therefore, while Plaintiffs contend Defendants have

 failed to present any data to indicate movie theaters present a higher risk profile than other indoor

 premises that are allowed to be open, Defendants are not required to present such data to pass

 muster under rational-basis review. See Beach Comms., 508 U.S. at 313 (“A State, moreover, has

 no obligation to produce evidence to sustain the rationality of a statutory classification. [A]

 legislative choice is not subject to courtroom factfinding and may be based on rational speculation

 unsupported by evidence or empirical data.”).

          Ultimately, Dr. Goldsmith’s report parrots Plaintiffs’ proposed protocols and bootstraps

 them into a report. As Judge Kugler articulated, a regulation will pass muster under a rational basis

 review if there is a “plausible policy reason” for the justification, based on the science available at

 the time—whether or not that science or those reasons ultimately turn out to be incorrect. Atilis Tr.

 34:22–35:3. In any event, Defendants have presented conceivable justification that keeping movie

 theaters closed while opening churches, shopping malls, and libraries is rationally related to the



 19
      See Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993).
                                                   29
Case 3:20-cv-08298-BRM-TJB Document 36 Filed 08/18/20 Page 30 of 33 PageID: 1700



 goal of stopping the transmission of COVID-19. Accordingly, EO 157 passes constitutional muster

 under rational basis scrutiny.

         In so finding, this Court also notes the unique and unprecedented challenge of dealing with

 the COVID-19 pandemic. In situations such as these, the Supreme Court “has distinctly recognized

 the authority of a State to enact . . . quarantine laws and ‘health laws of every description,’” derived

 from the State’s “police power” to “protect the public health and the public safety.” Jacobson v.

 Mass., 197 U.S. 11, 24–25 (1905). During a public health crisis, courts will typically only strike

 down laws when (1) they are completely baseless; or (2) directly impinge upon fundamental rights.

 Id. at 31. Here, the Court has found EO 157 to not only have a rational relation to, but be narrowly

 tailored to, the goal of stopping the spread of COVID-19. See infra Section III(A)(2)(iii). Further,

 the regulation does not directly impinge on fundamental rights. In dealing with COVID-19, health

 experts and state officials are constantly learning new information about the disease and how to

 stop it. With over 5.4 million cases and 170,000 deaths in the United States alone 20, the COVID-

 19 pandemic is the very sort of health crisis envisioned in Jacobson. Although rights do not

 disappear during these times, the Supreme Court has stressed the importance of allowing states

 some flexibility as they respond to the spread of COVID-19. In a concurring opinion rejecting a

 church’s challenge to a limit on their worship services in light of the current pandemic, Chief

 Justice Roberts stated:

                 Our Constitution principally entrusts “[t]he safety and the health of
                 the people” to the politically accountable officials of the States “to
                 guard and protect.” Jacobson v. Massachusetts, 197 U.S. 11, 38, 25
                 S. Ct. 358, 49 L. Ed. 643 (1905). When those officials “undertake[ ]
                 to act in areas fraught with medical and scientific uncertainties,”
                 their latitude “must be especially broad.” Marshall v. United States,
                 414 U. S. 417, 427, 94 S. Ct. 700, 38 L. Ed. 2d 618 (1974). Where


 20
    Johns Hopkins University of Medicine, Coronavirus Resource Center, COVID-19 Dashboard,
 https://coronavirus.jhu.edu/map.html (last visited Aug. 18, 2020)
                                                   30
Case 3:20-cv-08298-BRM-TJB Document 36 Filed 08/18/20 Page 31 of 33 PageID: 1701



                 those broad limits are not exceeded, they should not be subject to
                 second-guessing by an “unelected federal judiciary,” which lacks
                 the background, competence, and expertise to assess public health
                 and is not accountable to the people. See Garcia v. San Antonio
                 Metropolitan Transit Authority, 469 U. S. 528, 545, 105 S. Ct. 1005,
                 83 L. Ed. 2d 1016 (1985).

 S. Bay United Pentecostal Church v. Newsom, 140 S. Ct. 1613, 1613–14 (2020).

         Ultimately, Defendants have been at the forefront of dealing with this pandemic and its

 effects since March of this year. EO 157 and their other orders do not infringe directly on the

 fundamental rights of movie theaters, nor do they draw distinctions along suspect lines. Jacobson

 teaches that this Court will not substitute its judgment over the judgment of those who are

 politically accountable to the citizens of its state. Therefore, rational basis is the appropriate review

 for this claim, and Plaintiffs have not satisfied their burden to demonstrate Defendants’ orders are

 not rationally related to the legitimate state interest in stopping the spread of COVID-19.

 Accordingly, the Court finds that Plaintiffs are unlikely to succeed on the merits of their Equal

 Protection and Article I, ¶ 1 claims.

         B.      Irreparable Harm

         To show irreparable harm, a plaintiff must demonstrate there is “a significant risk that he

 or she will experience harm that cannot adequately be compensated after the fact by monetary

 damages.” Adams v. Freedom Forge Corp., 204 F.3d 475, 484–85 (3d Cir. 2000.) Plaintiffs

 contend they are suffering irreparable harm because (1) they have been deprived of their First

 Amendment rights, and (2) they have endured a substantial loss in business. (ECF No. 21-2

 at 33–34.)

         First, Plaintiffs argue they have suffered irreparable harm because they have been deprived

 of their First Amendment rights. (ECF No. 21-2 at 33.) Indeed, “[t]he loss of First Amendment

 freedoms, for even minimal periods of time, unquestionably constitutes irreparable injury.” Elrod

                                                    31
Case 3:20-cv-08298-BRM-TJB Document 36 Filed 08/18/20 Page 32 of 33 PageID: 1702



 v. Burns, 427 U.S. 347, 373 (1976). However, because this Court has found Plaintiffs have not

 suffered a constitutional violation, this argument is inapplicable.

         Additionally, “economic harms are generally insufficient to show irreparable harm in the

 context of such extraordinary emergency relief.” Benner v. Wolf, No. 20-775, 2020 U.S. Dist.

 LEXIS 89425, at *22 (M.D. Pa. May 21, 2020) (citing Ecri v. McGraw-Hill, Inc., 809 F.2d 223,

 226 (3d Cir. 1987)). While Plaintiffs have undoubtedly suffered severe economic loss since the

 beginning of the COVID-19 pandemic, they have failed to demonstrate the damages they suffered

 constitute irreparable harm beyond economic loss. Indeed, it is speculative to state that

 Defendants’ orders have resulted in irreparable harm. Therefore, even if injunctive relief were to

 be granted and theaters in New Jersey were to be open, it is merely speculative to say Plaintiffs

 would be relieved. Accordingly, because Plaintiffs’ purported losses are financial and largely

 speculative at this time, Plaintiffs have failed to carry their burden of demonstrating irreparable

 harm.

         Because Plaintiff has failed to meet the two “most critical” factors for granting preliminary

 injunctive relief, the Court need not address the final two factors. See Reilly, 858 F.3d at 176 (“If

 these gateway factors are met, a court then considers the remaining two factors . . . .” (emphasis

 added)); see also Sandoz, Inc. v. United Therapeutics Corp., No. 19-10170, 2020 U.S. Dist. LEXIS

 27606, at *46 (denying preliminary injunction and declining to analyze the final two factors where

 plaintiff failed to satisfy the gateway factors).




                                                     32
Case 3:20-cv-08298-BRM-TJB Document 36 Filed 08/18/20 Page 33 of 33 PageID: 1703



 IV.    CONCLUSION

        For the reasons set forth above, Plaintiffs’ Motion for Preliminary Injunction is DENIED.

 An appropriate Order will follow.



 Date: August 18, 2020                              /s/ Brian R. Martinotti___________
                                                    HON. BRIAN R. MARTINOTTI
                                                    UNITED STATES DISTRICT JUDGE




                                               33
